Citation Nr: 0714479	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-03 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for service connection 
for a right ankle disability.  

2.  Entitlement to service connection for cold injury 
residuals to the right lower extremity.

3.  Entitlement to service connection for cold injury 
residuals to the left lower extremity.

4.  Entitlement to service connection for cold injury 
residuals to the right upper extremity.

5.  Entitlement to service connection for cold injury 
residuals to the left upper extremity. 

6.  Entitlement to service connection for cold injury 
residuals to the nose.

7.  Entitlement to service connection for a bilateral hearing 
loss disability.

8.  Entitlement to service connection for a left shoulder 
disability, secondary to a service-connected right knee 
disability.

9.  Entitlement to a rating in excess of 10 percent for 
patellofemoral osteoarthritis of the left knee.  

10.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right patella. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1955.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal of rating actions rendered by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In January 2007, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  
In March 2007, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  38 C.F.R. 
§ 20.900(c) (2006).  

As a procedural matter, the veteran's original claims file 
was apparently lost.  In April 2003, he was asked to provide 
any previous documents or correspondence to or from VA in his 
possession.  The earliest correspondence to VA is dated in 
February 2001.  

The issues of entitlement to higher evaluations for 
patellofemoral osteoarthritis of the left knee and residuals 
of a fracture of the right patella, as well as the issues of 
entitlement to service connection for cold weather residuals 
of the lower extremities and nose, and service connection for 
a right ankle disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right ankle disability was 
denied by the RO in an unappealed decision dated in December 
1955.  

2.  Evidence received since the December 1955 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a right ankle 
disability.  

3.  Residuals of cold injury to the right upper extremity are 
not currently shown.

4.  Residuals of cold injury to the left upper extremity are 
not currently shown.

5.  A bilateral hearing loss disability is not currently 
shown for purposes of VA compensation benefits.

6.  A left shoulder disability was first diagnosed many years 
after service discharge, and competent evidence does not 
establish that a left shoulder disability was caused or 
worsened by either service or a service-connected knee 
disability. 


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's December 1955 
decision denying entitlement to service connection for a 
right ankle disability is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 7105 (West 
2002); 38 C.F.R. § 3.156.

2.  Residuals of cold injury to the right upper extremity 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2006).

3.  Residuals of cold injury to the left upper were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  A bilateral hearing loss was not incurred in or 
aggravated by service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2006).

5.  A left shoulder disability was not incurred in or 
aggravated by active military service, nor is a left shoulder 
disability proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. 
at 121.  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in April 2003, June 2003, February 2004, July 2004, and 
July 2006, subsequent to the initial adjudication of the 
claim.  Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

The veteran was provided ample time to submit or identify 
pertinent evidence after notice was provided.  He was also 
furnished a letter in March 2006 informing him of the type of 
evidence necessary to establish an effective date and 
disability evaluation.  He has been afforded appropriate VA 
examinations.  

As noted in the Introduction, the veteran's original claims 
folder appears to have been lost.  Attempts to obtain service 
medical records and Surgeon General Office notes for the 
veteran have been unsuccessful.  The RO was informed by the 
National Personnel Records Center (NPRC) that no such records 
were available due to possible destruction during a fire at 
the NPRC, in St. Louis, Missouri, in July 1973.  He was 
informed of the difficulty locating his original claims 
folder by letter in April 2003.  In particular, he was asked 
to provide any documents in his possession such as medical 
statements, copy of prior rating decisions or applications, 
and any previous documents from VA. 

Available pertinent VA medical records have been obtained.  
The veteran has not identified any obtainable outstanding 
evidence that could be obtained to substantiate the claims 
decided herein.  The Board is also unaware of any such 
evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the 
veteran's claims.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the appellant's claim to reopen, which was 
received before that date.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

While it is unfortunate that there are no service medical 
records available, the absence of service medical records 
does not preclude a grant of service connection.  The in-
service manifestation of a disability, and the severity 
thereof, can be shown by other records, such as, for example, 
private medical records compiled during or soon after 
service, or lay statements.  See 38 C.F.R. § 3.303(b).  
However, the Board must note that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Right Ankle Disability

The veteran has appealed a March 2002 statement of the case 
that determined that new and material evidence had not been 
submitted to reopen a previously disallowed claim of 
entitlement to service connection for a right ankle 
disability.  
While the original December 1955 rating action is not of 
record, the March 2002 statement of the case references the 
action taken in 1955.  Specifically, the veteran's claim was 
denied as there was no evidence of a fracture of the right 
ankle or any ascertainable residuals.  He was notified of 
this decision by letter dated in January 1956; however, he 
did not appeal and the decision became final.  

Evidence received since the 1955 rating action includes VA 
outpatient treatment records dated since March 2000 showing 
that the veteran has been receiving treatment for 
longstanding osteoarthritis including arthritis of his right 
ankle.  Subsequent VA medical records dated in March 2002 
show that he complained of pain in his right ankle.  He was 
noted to have painful motion without swelling.  Assessment 
was degenerative joint disease.  X-ray studies reveal that 
his right ankle had no fracture and that the ankle mortise 
was preserved. Subsequent X-ray studies in August 2002 
revealed no significant interval change with no fracture or 
dislocation. 

The Board notes that the additional treatment records are 
new, in that they were not previously associated with the 
claims folder at the time of the prior denial of the 
veteran's claim.  These statements are neither cumulative nor 
redundant of the evidence previously of record.  Furthermore, 
as these record shows that he has a current diagnosed right 
ankle disability, they so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, these records are new and material and reopening 
of the claim is in order.  

Having the determined that the claim should be reopened, it 
will be remanded and discussed in the REMAND portion of this 
decision.

Cold Weather Residuals, Upper Extremities

The veteran's available service records show that he served 
with the Headquarters Company of the 3d Battalion of the 32nd 
Infantry Division.  He had 1 year and 5 months of foreign 
and/or sea service and was awarded the United Nations Service 
Medal.  In various statements to the RO as well as in 
testimony presented before the Board, the veteran reported 
that he developed frostbite of his hands and body in Korea.  
He asserted that he was improperly clothed.  His hands were 
tingling and he sought assistance from a medic.  He was 
advised to warm up next to a fire at the outpost at the 
demilitarized zone (DMZ).  He did not receive treatment at 
the hospital.   He also reported that his "snot would 
freeze" due to the cold conditions.  He also reported 
tingling in his nose.  

As noted previously, the veteran's service medical records 
are missing and are presumed to have been destroyed by fire.  
VA has a heightened duty to assist the veteran when records 
are missing and presumed to have been destroyed.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  In the present case, the 
evidence shows that the veteran served as an infantryman in 
Korea around the time of the Korean War.  The Board finds his 
assertions of exposure to extreme cold temperatures to be 
credible and supported by the evidence.  

However, there is no evidence that he has any current 
residual disability of the upper extremities as a result of 
that cold exposure.  In this regard, the evidence of record 
contains the report of a July 2003 VA cold injury examination 
addressing his contentions.  He reported that he served in 
Korea for 12 months.   

Following service, the veteran worked primarily as a mechanic 
until his retirement 20 years age.  He gave a very vague 
history of frostbite to the tips of his fingers, nose and 
feet while in a foxhole for 24 hours in Korea.  His nose was 
covered with ice and he felt very cold in his fingers and 
toes.  He was seen by a medic who advised him to keep them 
warm.  He was never hospitalized nor did he receive medical 
treatment for cold weather related injuries either during 
service or after service.  

The veteran's current complaints included tingling and 
numbness in feet with cold sensitivity.  He denied any ulcers 
or scars, or any chronic pain in his feet or hands. He denied 
any history of Reynaud's disease, hyperhidrosis, skin cancer, 
or arthritis related to cold exposure.  He also denied any 
changes in skin color. 

Physical examination of the hands revealed normal fingers and 
nails with very minimal arthritic changes.  X-rays of the 
hands revealed degenerative changes involving the fifth 
distal interphalangeal (DIP) joints, bilaterally.  While 
noting the veteran's history of cold injury to the hands and 
feet, the examiner did not identify any current disability 
resulting from that exposure observing that there was no 
evidence of cold injury on X-rays.  

Despite the veteran's statements and testimony about his 
frozen fingers during service, in the absence of medical 
evidence of current residuals of cold exposure, service 
connection cannot be granted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The Court has held that a condition or injury 
occurred in service alone is not enough, and that there must 
be a current disability resulting from that condition or 
injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
of current residual disability of the upper extremities 
related to in-service cold exposure, the preponderance of the 
evidence is against the claim, and the benefit-of-the- doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Hearing Loss Disability

The veteran asserts that he has a hearing loss disability 
that is attributed to in-service combat related noise 
exposure.  At his hearing, he asserted that he had a hearing 
loss disability related to his service in the infantry using 
a BAR (Browning Automatic Rifle) in Korea.  

During examination in July 2003, the veteran complained of 
difficulty hearing.  He reported that his only noise exposure 
was during combat as an infantryman in Korea.  Examination 
revealed no discharge from the ear.  He denied tinnitus or 
any occupational noise exposure.  The veteran's ear canal and 
tympanic membranes were normal with no active disease in the 
external, middle, or inner ears.  Audiometric examination 
revealed mild bilateral sensorineural hearing loss.  

Audiological examination resulted in pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
25
LEFT
15
15
25
20
25

Average pure tone threshold was 20 dB in the right ear and 22 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 96 
percent in the left ear.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2006).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The only audiometric testing of record is contained in the 
July 2003 examination report.  The Board notes that while the 
record does contain a diagnosis of bilateral mild 
sensorineural hearing loss in July 2003, the audiometric 
findings establish that the veteran does not meet the 
criteria established by VA for a hearing loss disability in 
either ear. 

As noted previously, without competent evidence demonstrating 
a current diagnosed disability, the claim must be denied.  38 
C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  Moreover, as the 
veteran does not have a disability for VA adjudicative 
purposes, the Board need not reach the veteran's contention 
that bilateral hearing loss resulted from noise exposure 
while in Korea.  In view of the above, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim.

Left Shoulder

The evidence contains VA outpatient treatment records dated 
from March 2000 that show that the veteran had longstanding 
osteoarthritis that was controlled with Celebrex.  The first 
reference of complaints related specifically to his left 
shoulder is dated in August 2000, over 40 years following his 
separation from active duty.  At that time, he was noted to 
pain in his shoulders.  Assessment was progressive 
degenerative arthritis.  Subsequent records show that he had 
left shoulder impingement syndrome.  

In various statements, including a March 2003 statement, the 
veteran expressed his belief that his service-connected 
bilateral knee disabilities had caused his current shoulder 
problems.  Similarly, at his hearing before the Board, he 
reported that he developed problems with his left shoulder 
from the cane that he was suing for his right knee 
disability.  He also related an incident in service when he 
his right knee gave out causing him to fall and injure his 
left shoulder.  

However, as noted previously, the veteran is not competent to 
provide a clinical opinion as the evidence does not show that 
he has the medical knowledge or training requisite for the 
rendering of clinical opinions.  Thus, the Board must find 
that his contentions with regard to the etiology of any 
current left shoulder disability to be of little probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
despite his contentions, the veteran's has not submitted any 
competent evidence linking a current left shoulder disability 
to his active military service or service-connected knee 
disabilities.  

Of more probative value is the report of a July 2003 VA 
examination in which a VA examiner opined that the veteran's 
left shoulder disability was not secondary to his right knee 
disability.  At that time, the veteran was diagnosed with 
mild degenerative of the left shoulder.  This opinion was 
reached after a physical examination of the veteran, review 
of his medical history, and review of his claims folder. 

As set forth above, the preponderance of the evidence is 
against the claim, and there is no doubt to be resolved. 38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service 
connection for a left shoulder disability is denied.  


ORDER

The application to reopen a claim for service connection for 
a right ankle disability is granted.

Service connection for cold injury residuals to the right 
upper extremity is denied.

Service connection for cold injury residuals to the left 
upper extremity is denied. 

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for a left shoulder disability, secondary 
to a service-connected right knee disability, is denied.


REMAND

With respect to his service-connected knee disabilities, the 
veteran asserted at his hearing before the Board that his 
symptom had worsened since his most recent VA examination in 
July 2004.  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  In 
light of the length of time since the most recent examination 
and the veteran's assertions of increased severity since that 
examination, the Board is of the opinion that he should be 
afforded another VA examination assessing the severity of his 
service-connected knee disabilities. 

With respect to the remaining claims, the Board finds that 
due process considerations mandate a remand.  Specifically, 
while the veteran has received various due process 
notifications under the VCAA, he has not received specific 
notification on the issues of entitlement to service 
connection for cold injury residuals to the lower extremities 
and nose, and service-connection for a right ankle disorder 
(newly-reopened).  Therefore, the veteran should be notified 
of his due process rights under the VCAA with respect to 
those claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran of all five elements of a claim 
which include: 1) veteran status; 2) 
existence of a disability; (3) a 
connection between the veteran's service 
and the disability; 4) degree of 
disability; and 5) effective date of the 
disability as described in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for an 
examination to determine the current 
degree of severity of his service-
connected right and left knee 
disabilities.  

The veteran should be afforded written 
notification of the date, time, and place 
of the examination.  Also, the veteran 
should be advised of the provisions of 38 
C.F.R. § 3.655, concerning the 
consequences of his failure to report for 
the examination without good cause.  If 
the veteran fails to report for the 
examination a copy of the notice must be 
associated with the claims folders. 

The claims files must be made available 
to and be reviewed by the examiner.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing for each knee, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of either 
knee.  The examiner should also determine 
if either knee locks and if so the 
frequency of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
or either knee should also be described 
by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of each 
disability on the veteran's ability to 
work.  

The rationale for all opinions expressed 
should also be provided.

3.  After the above developments have 
been completed, the RO must then review 
and readjudicate the issues remaining on 
appeal.  If the benefits remain denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


